This is an action for actual damages for trespass upon certain lands. The complaint alleges that the land in question is owned by plaintiff, is situated in Eureka County, Nevada, and that the defendants had wantonly and unlawfully trespassed upon it to the plaintiff's damage in the sum of $200. These allegations gave the justice of the peace jurisdiction to hear the case.
The defendants moved to dismiss the action for the reason that the land was in Lander County. This motion was denied, and judgment was rendered in favor of plaintiff, which was set aside on certiorari. Camino v. Lewis, 52 Nev. 202, 284 P. 766. Thereafter, pursuant to order of court, the defendants filed an answer denying the title of plaintiff to the land and that it is situated in Eureka County.
Section 9262, N.C.L., provides that actions in the justice's court in cases of injury to person or property must be commenced in the township where the injury was committed. Upon the filing of the answer the justice certified the case to the district court.
The defendants have at all times contended that the action should have been commenced in Lander County, *Page 145 
where the district court found the land to be situated, and that neither the justice of the peace in Eureka County nor the district court of that county had jurisdiction to do more than dismiss the action for want of jurisdiction when it appeared that the land is in Lander County. We held in Tobin v. Gartiez,44 Nev. 179, 191 P. 1063, that the facts and not the answer constituted the test of jurisdiction in such a situation.
In my opinion the contention of the defendants is well founded. This view is sustained, in my opinion, by both reason and authority. Hallett, J., in Hummel, Adm'r v. Moore (C.C.), 25 F. 380, 381, in considering a similar case, said: "* * * Defendant contends that in this court the action is subject only to the jurisdiction of this court, without reference to the jurisdiction of the county court, because it is provided in the act of 1875 (18 Stat. 471) that upon removal of a cause to a circuit court of the United States, and upon filing a copy of the record therein, `the cause shall then proceed in the same manner as if it had been originally commenced in the said circuit court.' The language of the act is very general, but it must not be taken to enlarge the scope of an action removed from a state court into a circuit court. It is a general rule of civil procedure that in respect to the object of a suit, and the relief to be granted in it, it will retain its character and individuality from beginning to end. The character of a suit, and the limitations and restrictions affecting it, when it is begun, remain with it in all jurisdictions through which it may pass. Accordingly it was held in Louisiana, in a suit begun in a parish court for an amount exceeding the jurisdiction of that court, and afterwards transferred to a district court of larger jurisdiction, that it could not be maintained in the latter court, because of the limitation in the court in which it was begun. Parker v. Shropshire, 26 La. Ann. 37. And in cases appealed from justices of the peace to courts of larger jurisdiction, limitations upon the jurisdiction of justices of the peace must be enforced in the appellate court. Allen v. Belcher, 3 Gilman [Ill.] *Page 146 
594; Billingsly v. State, 3 Tex. App. 686[3 Tex. Crim. 686][3 Tex. Crim. 686]; Cooban v. Bryant, 36 Wis. 605. In all essential features the case is subject in this court to the limitations and restrictions which would have been applicable in the county court if it had not been removed into this court." See, also, Smith v. Clark, 38 Colo. 89, 88 P. 636.
I think, too, this court has determined the point in two cases. In State v. Breen, 41 Nev. 516, 173 P. 555, we said: "* * * It is also well established that the jurisdiction of an appellate court on appeal from a justice's court is entirely derivative, and it acquires no jurisdiction to try a case on appeal from a justice's court where the later is without jurisdiction to entertain the case and render judgment therein. Fitchett v. Henley, 31 Nev. 341, 102 P. 865, 104 P. 1060."
I do not think the fact that the case just mentioned was one in which an appeal was taken lessens its weight as an authority. The reasoning is just as applicable to the situation here presented.
Courts have only such jurisdiction as is conferred by law. The parties cannot, even by consent, extend that jurisdiction. *Page 147